DETAILED ACTION
This office action is in response to applicant’s filing dated March 18, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-7 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed March 18, 2021. 

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a pharmaceutical composition comprising a compound of Formula (1) or a pharmaceutically acceptable salt thereof as an active ingredient in the reply filed on March 18, 2021 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2021.
Claims 1-5 are presently under examination.

Priority
The present application is a 371 of PCT/KR2019/001497 filed on February 7, 2019, which claims benefit of foreign priority to KOREA 10-2018-0015296 filed on February 7, 2018.  The effective filing date of the instant application is February 7, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
Acknowledgement is made of Applicant’s drawings filed on August 6, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-5 recite intended uses of the composition of claim 1, and as such do not further limit claim 1 as is required by 35 U.S.C. 112(d).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (WO 2016/052928 A1, cited in a previous Office Action).
WO 2016/052928 A1 (Park) is the PCT counterpart to US 2017/0298011 A1 (Park, cited in a previous Office Action).  WO 2016/052928 A1 has a 102(a)(1) date as a result of its April 7, 2016 publication date.   Because WO 2016/052928 A1 and US 2017/0298011 A1 appear to have identical disclosures, and because the WO document was published in Korean language designating the United States, the US 2017/0298011 A1, which is the National Stage entry of WO 2016/052928 A1, is being used as a translation of WO 2016/052928 A1.   As such, any reference hereinafter to column and line numbers will be based upon the US publication, but should be interpreted as referring to the corresponding disclosure of the aforementioned WO counterpart.
Park teaches a pharmaceutical composition for treating or preventing a neurodegenerative disease, which comprises an α-aminoamide derivative compound of formula (1) as an active ingredient ([0015] and claim 17); an α-aminoamide derivative compound of formula (1) is useful as a monoamine oxidase B (MAO-B) inhibitor [0014];  α-aminoamide derivative compound of formula (1) is Example 9 ([0109] and claim 13), (S)-2-(((4'-trifluoromethylbiphenyl-4-yl)methyl)amino)propanamide methanesulfonate:

    PNG
    media_image1.png
    228
    444
    media_image1.png
    Greyscale

Park teaches in particular, the compound of Example 9 showed the best activity which is 2 times or higher than that of safinamide; although the compound of Example 15, which is a stereoisomer of the compound of Example 9, also showed superior activity, its activity was slightly lower than that of the compound of Example 9 [0134].  Thus, Park teaches a composition comprising the claimed compound.
The phrase “for preventing or treating spinal cord injury” has not been given substantial patentable weight because the recitation occurs in the preamble.  
The phrase “for preventing or treating spinal cord injury” in claim 1, has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the instant case, Park teaches the claimed composition comprising the claimed compound as the active agent.  Thus, the teachings of Park meet the structural limitations of claim 1 and claims dependent thereof.
With regard to claim 2 and the limitation “wherein the spinal cord injury is traumatic spinal cord injury or non-traumatic spinal cord injury,” such a limitation is directed to an intended use of the composition.  Such a limitation of the instant claims fails to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed composition for treating spinal cord injury wherein the spinal cord injury is traumatic spinal cord injury or non-traumatic spinal cord injury), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.

Similarly, with regard to claims 3-5 and the limitations “wherein the composition facilitates recovery of deteriorated nerve function due to spinal cord injury,” “wherein the composition relieves pain due to spinal cord injury,” or “wherein the composition facilitates recovery of spinal cord tissue,” such limitations are directed to an intended use of the composition.  Such limitations of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such limitations are an intended use of the composition (i.e. an intent to use the disclosed composition for facilitating recovery of deteriorated nerve function, relieving pain, and facilitating recovery of spinal cord tissue due to spinal cord injury), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Application No. 16/858,433 (Notice of Allowance mailed March 22, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a pharmaceutical composition for preventing or treating spinal cord injury, comprising a compound represented by the following Formula 1 or a pharmaceutically acceptable salt thereof as an active ingredient:

    PNG
    media_image2.png
    234
    481
    media_image2.png
    Greyscale

The previously allowed claims are directed to an α-aminoamide derivative represented by [Chemical Formula 1] or a pharmaceutically acceptable salt thereof (claim 1), wherein the  α-prima facie obvious to one of ordinary skill in the art to select from the variables of Chemical Formula 1 of the previously granted claims to arrive at the instantly claimed compound.  The instantly claimed composition does not require any additional agents, thus the compound of claim 13 would read on the instant claims.  
Regarding the limitations of the instant claims, “for treating spinal cord injury,” “wherein the spinal cord injury is traumatic spinal cord injury or non-traumatic spinal cord injury,” “wherein the composition facilitates recovery of deteriorated nerve function due to spinal cord injury,” “wherein the composition relieves pain due to spinal cord injury,” or “wherein the composition facilitates recovery of spinal cord tissue,” such limitations are directed to an intended use of the composition.  Such limitations of the instant claims fail to patentably distinguish the instant claims over the previously granted claims because such limitations are an intended use of the composition (i.e. an intent to use the disclosed composition for treating spinal cord injury, facilitating recovery of deteriorated nerve function, relieving pain, and facilitating recovery of spinal cord tissue due to spinal cord injury), which does not impart any physical or material characteristics to the composition that is not already present in the cited previously granted claims.


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,676,425 in view of (Park et al (WO 2016/052928 A1, cited in a previous Office Action).

The instant claims are directed to a pharmaceutical composition for preventing or treating spinal cord injury, comprising a compound represented by the following Formula 1 or a pharmaceutically acceptable salt thereof as an active ingredient:

    PNG
    media_image2.png
    234
    481
    media_image2.png
    Greyscale

The previously allowed claims are directed to pharmaceutical composition for treating a neurodegenerative disease which comprises the α-aminoamide derivative according to [Chemical Formula 1] or a pharmaceutically acceptable salt thereof as an active agent 

    PNG
    media_image3.png
    181
    324
    media_image3.png
    Greyscale

1 alkyl and X is halogenated alkyl.  The previously granted claim does not explicitly teach X is the halogenated alkyl, -CF3 or that the salt is MeSO3H.  However,  the  α-aminoamide derivative is (S)-2-(((4'-trifluoromethylbiphenyl-4-yl)methyl)amino)propanamide methanesulfonate (claim 13).  It would have been prima facie obvious to one of ordinary skill in the art to select from the variables of Chemical Formula 1 of the previously granted claims to arrive at the instantly claimed compound.  The instantly claimed composition does not require any additional agents, thus the compound of claim 13 would read on the instant claims.  Regarding the limitations of the instant claims, “for treating spinal cord injury,” “wherein the spinal cord injury is traumatic spinal cord injury or non-traumatic spinal cord injury,” “wherein the composition facilitates recovery of deteriorated nerve function due to spinal cord injury,” “wherein the composition relieves pain due to spinal cord injury,” or “wherein the composition facilitates recovery of spinal cord tissue,” such limitations are directed to an intended use of the composition.  Such limitations of the instant claims fail to patentably distinguish the instant claims over the previously granted claims because such limitations are an intended use of the composition (i.e. an intent to use the disclosed composition for treating spinal cord injury, facilitating recovery of deteriorated nerve function, relieving pain, and facilitating recovery of spinal cord tissue due to spinal cord injury), which does not impart any physical or material characteristics to the composition that is not already present in the cited previously granted claims.
As set forth above, Park teaches a pharmaceutical composition for treating or preventing a neurodegenerative disease, which comprises an α-aminoamide derivative compound of formula (1) as an active ingredient ([0015] and claim 17); an α-aminoamide 

    PNG
    media_image1.png
    228
    444
    media_image1.png
    Greyscale

Park teaches in particular, the compound of Example 9 showed the best activity which is 2 times or higher than that of safinamide; although the compound of Example 15, which is a stereoisomer of the compound of Example 9, also showed superior activity, its activity was slightly lower than that of the compound of Example 9 [0134].  Thus, Park teaches a composition comprising the claimed compound.
Thus, it would have been prima facie obvious to one of ordinary skill in the art to select from the variables of the previously allowed claims to arrive at a composition comprising the instantly claimed compound in view of the teachings of Park with a reasonable expectation of success.
Regarding the limitations of the instant claims, “for treating spinal cord injury,” “wherein the spinal cord injury is traumatic spinal cord injury or non-traumatic spinal cord injury,” “wherein the composition facilitates recovery of deteriorated nerve function due to spinal cord injury,” “wherein the composition relieves pain due to spinal cord injury,” or 

Conclusion
Claims 1-5 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628